Citation Nr: 0803575	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-38 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Eligibility for Department of Veterans Affairs Survivors' and 
Dependents' Educational Assistance (DEA) benefits under 38 
U.S.C. Chapter 35.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel






INTRODUCTION

The veteran had active duty from February 1960 to February 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Processing Office in Buffalo, New 
York, in May 2005 which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  Prior to March 29, 1996, service connection had not been 
established for the veteran for any disability.  A permanent 
100 percent rating was assigned for a service-connected 
disability, effective from March 29, 1996, establishing basic 
eligibility to Dependents' Educational Assistance from March 
29, 1996.  

2.  The appellant is the veteran's adult child.  Her 26th 
birthday was in October 1995.  

3.  The veteran did not have a permanent total service-
connected disability in effect until after the appellant's 
26th birthday.  


CONCLUSION OF LAW

The requirements for basic eligibility for DEA under Chapter 
35, Title 38, United States Code, have not been met.  38 
U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.807, 21.3021 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the provisions pertaining to VA's duty to notify and to 
assist do not apply to a claim if resolution of the claim is 
based on interpretation of the law, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  The Court has also held that 
compliance with those provisions is not required if 
additional evidence could not possibly change the outcome of 
the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  Such is the case here.  

Pursuant to applicable law, DEA allowance under Chapter 35, 
Title 38, United States Code, may be paid to a surviving 
spouse or child of a veteran who dies of a service-connected 
disability or who has a permanent total service-connected 
disability.  38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  

The record shows that a rating decision in January 1998 
assigned a 100 percent rating for a service-connected 
disability for the veteran, effective from March 29, 1996, 
establishing basic eligibility to Dependents' Educational 
Assistance from March 29, 1996.  Prior to that date, service 
connection had not been established for any disability.  

The record also shows that the appellant is the veteran's 
daughter and that she was born in October 1969.  Thus, she 
reached her 26th birthday in October 1995.  

VA's regulations provide that, if the effective date of the 
permanent and total disability rating occurs after the child 
has reached 18, but before he or she has reached 26, the 
beginning date of eligibility will be the effective date of 
the rating or the date of notification to the veteran from 
whom the child derives eligibility, whichever is more 
advantageous to the eligible child.  38 U.S.C.A. 
§ 3512(a)(4); 38 C.F.R. § 21.3041(b)(2)(ii).  However, the 
basic ending date for eligibility is the child's 26th 
birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(c).  In 
this case, the appellant reached her 26th birthday several 
months before the effective date for the veteran's permanent 
and total disability.  None of the listed exceptions is 
applicable in this case.  Therefore, there was no eligibility 
to DEA for the appellant.  

The appellant notes that the veteran first filed his claim 
for service connection before she was born.  She contends 
that the veteran was ill due to the disability that was 
eventually service-connected and that he was unable to help 
her advance her education at that time because of the 
disability.  The appellant asserts, essentially, that, if the 
disability had been service-connected and properly rated, she 
would have been able to further her education.  

The record shows that service connection for a disability was 
first denied by a rating decision in November 1966.  However, 
based on new and material evidence, a rating decision in 
January 1998 granted service connection and assigned a 
permanent 100 percent rating for the service-connected 
disability (and establishing eligibility to DEA), effective 
from March 29, 1996.  The veteran did not perfect an appeal 
of any rating decision that denied service connection.  
Neither did he appeal the effective date of the 100 percent 
rating that was assigned.  Accordingly, those actions are 
final.  38 U.S.C.A. § 7105 (West 2002).  And, as discussed, 
the March 29, 1996, effective date is determinative in this 
case.  

The Board observes that in cases such as this, "where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or lack of entitlement under the 
law."  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Here, 
the appellant's claim of entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, must be denied for a lack of legal merit.  


ORDER

Eligibility for DEA is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


